PER CURIAM:
Plaintiff respondents Hugo and Leah Bohl sought a court order requiring defendant appellants Tom and Sharon McLaughlin to vacate certain property owned by the *368Bohls. The Bohls also sought repayment of some loans. Leah Bohl is Tom McLaughlin’s mothér. The McLaughlins answered and counterclaimed, seeking damages for unjust enrichment and imposition of a constructive trust upon the property.
The McLaughlins moved onto the Bohls’ property in 1969. The McLaughlins contend that they lived on and improved the property in reliance upon their understanding that it was to become “family property.” The Bohls contend that the parties’ arrangement was merely temporary, and that the purpose of the arrangement was to permit the McLaughlins to work off some loans and live rent free on the property in exchange for improvements and maintenance.
After a trial, the district court, sitting without a jury, held for the Bohls in all respects. The court denied all of the McLaughlins’ counterclaims and awarded the Bohls $4,475.85 for repayment of money loaned to the McLaughlins. The trial court also awarded attorney fees to the Bohls. We affirm the lower court in its entirety. Our review of the record discloses abundant evidence in support of the trial court’s findings and conclusions.
The judgment of the district court is affirmed. Costs and attorney fees are awarded to respondents. Minich v. Gem State Developers, Inc., 99 Idaho 911, 591 P.2d 1078 (1979).